 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free-flow of commerce.V.THE REMEDYIt having been found that the Respondents have engaged in unfair laborpractices, it will be recommended that they cease and desist therefrom andtake certain affirmative action necessary to effectuate the policies of the Act.As to McClellan, it will be recommended that the Union notify the Companyand McClellan, in writing, that it has no objection to his employment by theCompany without discrimination because of his nonmembership in good stand-ing in the Union.As to the Company it will be recommended that it reinstateMcClellan to his former or substantially equivalent position without prejudiceto his seniority or other former rights and privileges. It will be recommendedthat the Company and the Union, jointly and severally, make McClellan wholefor any loss of pay incurred by reason of the discrimination against him.Exactcomputations shall be in accordance with the Board's usual policies. (F. W.WoolworthCo., 90 NLRB 289;Crossett LumberCo., 8 NLRB 440;Republic SteelCorporation v. N. L. R. B.,311 U. S. 7.)The Union may terminate further: accrualof back pay by notifying the Company that it has no objection to, and permit-ting,McClellan's employment on a nondiscriminatory basis ; the Company byemploying McClellan nondiscriminatorily.Since the existing collective bargaining contract, dated October 15, 1949, andsubsequently extended, contains an invalid union-security clause, it will berecommended that the parties be ordered to remove this clause from their agree-ment and to cease giving effect to it eItwill also be recommended that the Company be directed, upon reasonablerequest, to make all pertinent records available to the Board and its agents toexpedite compliance.[Recommended Order omitted from publication in this volume.]I The General Counsel has not requested in his brief, and I assume for adequate reason,that the remedy for the contract illegality be any broader than removal of the invalidclause.Cf.Julius Resnick, Inc.,86 NLRB 38;Salant d Salant,87 NLRB 215 ; andStraussStores,94 NLRB 565.CHAIILES A. KRAUSE MILLING Co.andLOCAL No. 9, INTERNATIONALUNION OF BREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERYWORKERS, CIO, PETITIONER.Case No. 13-RC-1928.December 13,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herman J. DeKoven,97 NLRB No. 75. CHARLES A. KRAUSE MILLING CO.537hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer, the Firemen, and Local 244, Bakery and Confec-tioneryWorkers International Union, AFL, hereinafter called theBakers, assert that their current contracts constitute bars to this pro-ceeding.This the Petitioner challenges on the ground that each ofthe contracts contains an illegal union-securityclause.The Bakers and the Firemen have separately represented the pro-duction and maintenance employees and the powerhouse employees,respectively,since1942.The Board .certified the Firemen and theBakers asauthorized to make union-security agreements as set forthin Section 8 (a) (3) of the Act, on October 11, 1948, and November12, 1948, respectively.'The current contracts are dated October 7,1950 (Bakers), and October 25, 1950 (Firemen) ; and the union-security clauses therein are substantially the same as those containedin the separate contracts which have been in effect between the partiessince 1942.Our findings with respect to the powerhouse unit and the employeestherein (see paragraph 4), render it unnecessary for us to considerthe legality of the Firemen's union-security clause.The union-security clause in the contract between the Employer andthe Bakers reads as follows :All employees who are members, or become members of the Union,must remain in good standing during the life of the agreementas a condition of their employment.All new employees of the.i The hearing officer referred to the Board for ruling the motions made by the Employerand an intervening union, Local 125, International Brotherhood of Firemen and Oilers,AFL, hereinafter called the FiremenThe Employer questioned the sufficiency of the Petitioner's showing and moved to dis-miss the petitionin toto.In the alternative,the Employer moved that the Board makean "authentication check" of the Petitioner's authorization cards.The Board has con-sistently held that the showing of interest is an administrative matter not subject tosubsequent challenge at any stage of a proceeding.Therefore,the motion of the Employeris hereby denied.Northern Redwood Lumber Company,88 NLRB 272 ; J.P. Stevens hCo , Inc.,93 NLRB 1513.The Firemen moved to dismiss the petition insofar as the powerhouse employees areconcerned, on the ground that a substantial turnover of such employees occurred sincethe filing of the petition herein, and therefore any showing of interest the Petitioner mayhave made among such employees would neither be current nor adequate.In view of ourfindings in paragraph 4, it is unnecessary to rule upon the motion of the Firemen.2The Employer's request for oral argument is hereby denied, as the record and theEmployer's brief, in our opinion, adequately set forth the issues and the positions of theparties.3Firemen,31-UA-594 ; Bakers,13-UA-1969. 538DECISIONS OF NATIONALLABOR RELATIONS BOARDforegoingclassificationshall becomemembersof the Union aftera probationary period of 30 days, as a condition of their employ-ment.This clause, though according tonewemployees the 30-day graceperiod provided for in Section 8 (a) (3) of the amended Act, doesnot accord the same 30-day grace period to old employees who alreadywere members of the Union on the effective date of the contract. ThePetitioner, relying upon theWorthington Pumpcase 4 and severallater cases explicating theWorthington Pumpdoctrine,5 contends thatthis clause is unlawful because it exceeds the limited form of unionsecurity permitted by Section 8 (a) (3) of the Act.Opposing the Petitioner's contention, the Employer maintains thatSection 8 (a) (3) makes the 30-day grace period mandatory only foremployees hired after the effective date of the contract containingthe union-securityclause.Its ,position, the Employer asserts, is sup-ported by the legislative history of the amended Act, which history weare urged to reexamine. In effect, therefore, the Employer challengesthe correctness of the Board's interpretation of the proviso to Section8 (a) (3) as set forth in theWorthington Pumpline of cases.Theprecise point raised by this Employer was neither briefed nor arguedbefore the Board in theWorthington Pumpcase.In theWorthington Pumpcase, the union-security clause providedthat employees who were members of the union on the effective dateof the clause must maintain their membership in the union.No graceperiod was permitted for old employees. Pursuant to its then currentinterpretation of the proviso to Section 8 (a) (3) ,6 the Board decidedthat the requirement of maintenance of union membership during thefirst 30 days of the contract exceeded the form of union-security per-mitted by the proviso. In essence, the *Board's prior interpretationof this proviso held thatnoemployee could be required to be a memberof theunionuntil 30 days after the beginning of his employment oruntil 30 days after the effective date of the agreement, whichever date4WorthingtonPump and Machinery Corporation,93 NLRB 527.- '6 Rock-Ola ManufacturingCorporation,93 NLRB 1196 ;Blue RibbonCreamery,94 NLRB201.6 In its pertinent parts Section 8 (a) (3) of the Act as amended provides:"It shallbe an unfair labor practice for an'employer-by discrimination in regard to hire ortenure of employment or any term or condition of employment to encourage or discouragemembershipin any labororganization:Provided,that nothing in this Act,or in any otherstatute ofthe UnitedStates, shallprecludean employer from making an agreement witha labor organization...to require as a condition of employment membership thereinon or after the thirtieth day following the beginning of such employmentor the effectivedate of such agreement,whicheveristhe later,(1) if such labor organization is the rep-Tesentative of the employees as provided in Section9 (a), in the appropriatecollective-bargaining unitcovered bysuch agreement when made, . . . and (ii) unless followingan election held as provided in Section 9 (e) within 1 year preceding the effective dateof such agreement,the Board shall have certified that at least a majority of the employeeseligible to vote in such electionhave votedto rescindthe authorityof such labor organ-ization to make such an agreement:. .[Emphasis supplied.] CHARLES A. KRAUSE MILLING CO.539was later.This meant that the earliest date any employee was re-quired to be a member of the union was on the thirtieth day followingthe effective date of the contract.Upon reconsideration of the Board's prior interpretation as appliedin theWorthington Pvempcase and the cases following, we think thatit was erroneous to the extent that it extended a 30-day grace periodto those persons already employed on the effective date of the con-tract who already were members of the union. For the reasons here-inafter appearing, the correct interpretation, we now believe, is one'whereby the 30-day grace period must be accorded only to thoseemployees who are not members of the union on the effective dateof the union-security clause of the contract, and to new employeeshired after said effective date.Several factors call for the present interpretation.Foremost amongthem is the legislative history of the "union shop" proviso in Section8 (a) (3) of the amended Act? That part of the proviso which de-scribes the permissible degree of union security reads : "that nothingin this Act . . . shall preclude an employer from making an agree-ment with a labor organization . . . to require as a condition ofemployment membership thereinon or after the thirtieth day followingthe beginning of such employment or the effective date of such agree-ment, whichever is the later, . . . "[Emphasis supplied.]This part ofthe amended Act originated in the Senate," except that, as adopted inconference, the phrase, "or the effective date of such agreement, which-ever is the later" was added. Because the Senate passed the bill with-out that phrase, it properly may be concluded that the additionalwords were inserted at the instance of the House of Representatives,especially as similar phraseology was used in one of the alternativeforms of union security permitted in H. R. 3020,9 as originally passedby that body.Consideration of the House version, therefore, wouldappear to shed light on the meaning of the proviso; the parts herepertinent read :Section 8 (d) : "... the following shall not constitute or beevidence of an unfair labor practice under any of the provisionsof this Act :(4) . . . making effective and carrying out, provisions of acollective bargaining agreement . .. whereby the Employer ob-ligates himself in the following respects :.(b)Not to retain in his employ in such unit any employeewho fails to become a memberof such organization within not lessthan 30 days after his employment, or within not less than 30'See footnote 6,supraeS. 1126, 80th Cong, 1st Sess.880th Cong,1st Sess(1947). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays after the dates such provisions become effective, which lastoccurs, or who, after having become a member within such period,fails to maintain his membership therein; ..." [Emphasis sup-plied.]From the usage of the language "who fails to become a member," itappears that employees already members of the union were not sub-ject to the first two alternatives, namely, acquiring membership (1)within 30 days after employment, or (2) within 30 days after theeffective date.Thus, we conclude that only new employees and em-ployees who were not already members of the union were to receivea grace period of 30 days. If this interpretation of the "union-shop"language of the House bill is carried over to the similar language inthe amended Act, there is definite basis for holding the 30-day graceperiod of the Act inapplicable to employees who alreadywere mem-bers of the union on the effective date of the agreement.Moreover, the alternative form of union security permitted in H. R.3020 provided that a 30-day grace period must be accorded to employeeswho already were members of the union on the effective date of thecontract.By not specifically adopting this provision in the final lan-guage of the amended Act, Congress appears to have indicated thatitwas not mandatory to extend to such member-employees a 30-daygrace period for temporary escape.In amending the union-security proviso in Section 8 (3) of theWagner Act,10 Congress was primarily concerned with the evilsthought inherent in the "closed shop," whereby applicants had to bemembers of the union before being hired, or employees were requiredto join the union at once to maintain their jobs.As a remedial meas-ure, the above underlined words were added to the Wagner Act union-security proviso.Thus, in hiring, membership cannot now be a con-dition precedent to employment, nor must nonmember employees im-mediately join the union to maintain their jobs; in both instances 30days are given before the requirement of joining the union may beimposed by contract.Nowhere in the legislative history of the 1947 amendments do wefind Congress manifesting interest in extending an escape period tothose employees who already were members of the union on the effec-10 49 Stat 449 In full,the Wagner Act Section 8 (3) provided:"It shall be an unfairlabor practice for an employer-by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage or discourage membershipin any labor organization.Provided,That nothing in this Act, or in the National IndustrialRecovery Act (U. S. C.,Supp. VII, title 15,secs 701-702), as amended from time to time,or in any code or agreement approved or prescribed thereunder,or in any other statuteof the United States, shall preclude an employer from making an agreement with a, labororganization(not established,maintained,or assisted by any action defined in this Actas an unfair labor practice)to require,as a condition of employment,membership therein,if such labor organization is the representative of the employees as provided in Section 9(a), in the appropriate collective bargaining unit covered by such agreement when made." CHARLES A. KRAUSE MILLINGCo.541Live date ofa union-shopagreement.However,the record does aboundwith evidence that Congress did intend to accord to newly hired em=ployees and nonmember entployees already employed this grace periodbefore they may be required to join the union.This is emphasized bythe constant and exclusive reference to thehiringprocess and tonewemployees.For example, Senator Taft, sponsor of the Senate Bill,'lon April 23, 1947, stated :The p'rovisions of the [Senate] bill regarding the closed shop... present a substantial change in the present law.Theypresent, I think, so far as I have been able to study the Housebill, very much the same change as has been made in the Housebill.They do not abolish the union shop.They do abolish theso-called closed shop. . . .A union shop is defined as a shop inwhich the employer binds himself not to continue anyone in theemployment after the first 30 days unless he joins the union. Inother words, an employer may employ anyone whom he chooses toemploy, but after thirty days such employee has to join the unionor else the employer can no longer employ him. 12Analogous statements by other legislators serve to demonstrate thatCongress legislated solely with respect to employees not members ofthe union."Persuasive also is the fact that in permitting the insertion of theunion-security clause under the 1947 amendments, Congress required(1) that the union be the collective bargaining representative of theemployees in the unit concerned, and (2) that the union shall havebeen authorized to make such a union-security agreement by at least amajority of the eligible voters in the unit.Congress further pro-vided for a union-security deauthorization election by which thisauthority could be rescinded.Given this situation wherein Congressprohibited a compulsory union-membership requirement until afterits authorization by a majority of the employees affected, we do notbelieve that Congress contemplated according the 30-day grace periodto employees who already were members of the union and who, in alllikelihood, would favor compulsory union membership 1411 S 1126,80th Congress,1st Session.12 93 Cong Rec. 3952.13 Congressmanunder the unionshop an employer may hire anyone of his choosing,but that personmust become a memberof the shop unionwithin it given period, usually thirty days . .the employee has thirtydays to decide whether lie or she cares to join the Union " Similarstatements were madeby Congressmen Smith(Ohio), 93 Cong. Rec.3620 and Magnuson,93 Cong. Rec A2668;and by Senator Ball, 93 Cong.Rec. A225214Althoughthe union-security authorization provisionhas recentlybeen excised fromthe Act (Public Law 189, 82d Cong.,1st Sess, effective October 22,1951),to save thetime and moneyof theBoard because such elections"have almostalwaysresulted in avote favoring the union shop" (H Rep. No. 1082,82d Cong., 1st Sess.),the effect and1947 purpose of that provision cannot be overlooked in interpreting the Section 8 (a) (3)provisosof which itwas originally a part 542DECISIONS OF NATYONAL LABOR RELATIONS BOARDA further factor strengthens our conviction that Congress couldnot have intended to -affect the membership obligations of those em-ployees who already ,were members of a anion at the effective dateof the contract.A most illogical and impractical result follows fromaccording the 30-day grace period to such employees.Under theusual union-shop clause sanctioned by Section 8 (a) (3), these em-ployees can be required to be members of the union thirty-days afterthe effective date of the contract.We therefore perceive no rationalpurpose, nor do we now find support for, an interpretation whichwould permit union members to withdraw from the union during abrief 30-day period and which, in almost the same breath, would re-quire themagainto become members of the union at the close of thesame 30-day, period.That requirement of the Board's earlier inter-pretationmight soon lead to results incompatible with the laborstability sought to be achieved through collective bargainingagreements.Moreover, the other proviso to Section 8 (a) (3)15 makes it clear thatunder a union-shop agreement employment can be terminated onlyfor failure to tender dues."'The purpose of this proviso was toeliminate "free riders." 17An interpretation* of the "union shop"proviso to Section 8 (a) (3) which would permit prior union membersa brief "free ride" for the first 30 days of a contract is therefore incon-sistent with the intent of the second proviso of the same section.For the foregoing reasons, and to the extent indicated above, wehereby overrule our decision in theWorthington Pumpcase and thecases following (see footnotes 4 and 5). In modifying the decisionsin theWorthington Pumpcase, we are mindful of the fact that theunion-security clause in that case provided for maintenance of mem-bership, a lesser form of union security than the union shop. It isclear that under such a clause, as under a union-shop provision, agrace period need not be accorded to an old employee who alreadywas a member of the union on the effective date of the contract 18We find, therefore, that the Bakers' contract would under ordinarycircumstances constitute a bar to a present determination of repre-15This proviso to Section 8 (a) (3) provides:"That no employer shall justify anydiscrimination against an employee for nonmembership in a labor organization-(B) if hehas reasonable grounds for believing that membership was denied or terminated for reasonsother than the failure of the employee to tender the periodic dues or the initiation feesuniformly required as a condition of acquiring or retaining membership."16 See footnote 6,supra.11 See, for example, Senator Taft, on April 23, 1947, 93 Cong. Rec. 3953.In speaking ofthe second proviso of Section 8(a) (3), he stated:"In other words,what we do,in effect,is to say that no one can get a free ride in such a shop."11The Conference Report on the 1947 amendments(House Report No 510.80th Cong.,1st Sess.,page 41)shows that the union shop was not intended to be the exclusive formof union security,permissible under the amended Act.For an analogous situation under theWagner Act,seePublic Service Company of Colorado,89 NLRB 418. CHARLES A. KRAUSE. MILLING co. -543,sentatives.However, in view of the fact that this contract has ex-,pired, we shall direct an election in the production and maintenance,unit hereafter set forth 19We find that a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7).of the Act.4.The Petitioner requests that the Board find appropriate a com-bined unit of all production and maintenance employees, includingpowerhouse employees.The Employer, Bakers, and Firemen contendthat the separate, existing contract units of production and mainte-nance employees and of powerhouse employees should be retained.The Employer is engaged in dry corn milling, with its sole plantatWest Milwaukee, Wisconsin. Because of the nature of the process,the plant, during peak seasons, operates on a 3-shift basis, 7 days perweek.There are approximately 128 employees in the present pro-duction and maintenance unit and 7 employees in the powerhouse unit.The plant itself consists of a number of buildings, one of which, thepowerhouse, is about 75 feet from the main building. Live steam foruse in milling processes and for beating the plant is generated in thepowerhouse, which is equipped with 3 boilers.The powerhouse alsocontains air compressors and water pumps.No electric power isgenerated at the plant.Four firemen rotate their shifts so as tocover the entire week.Also employed in the powerhouse, but workingonly during the day shift, are 2 powerhouse maintenance men and1 oiler maintenance man.20The record discloses that not only is theaverage straight time wage of the powerhouse employees greater thanthat of production and maintenance employees, but powerhouse em-ployees average 10 percent more overtime work.Powerhouse em-ployees have separate locker and rest-room facilities, located in thepowerhouse building, and they are separately supervised.Unlike employees in the production and maintenance unit, who aregenerally unskilled when hired, the Employer requires that appli-cants for positions in the powerhouse be experienced.The recordshows that powerhouse maintenance employees as a group are moreskilled than the plant maintenance employees.Vacancies in thepowerhouse unit are not filled by employees in other parts of theplant, but are filled by promoting other powerhouse employees or byhiring new workers.The distinctiveness and homogeneity of thepowerhouse employees as a group is further emphasized by the ex-istence of a separate seniority system for the group and by the lack,of interchange of employees between the powerhouse and other de-19W. S.Tyler Company,93 NLRB 523.29 The record discloses that although the powerhouse maintenance men spend some time inrepair and maintenance work in the main building,the major portion of their working timeis spent in the powerhouse. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartments.The fact that the steam produced in the powerhouse isindispensable to the production process does not destroy the func-titonal cohesiveness of the -powerhouse group.'Upon the entirerecord, it appears that the powerhouse employees are a group suchas we have usually held may appropriately be included in the pro-duction and maintenance unit or be separately represented.22How-ever, because the powerhouse employees are currently represented bythe Firemen, we shall exclude them from the production and mainte-nance unit, and as the Petitioner has made no showing of ,interest.among the powerhouse employees, we shall not direct a separate elec-tion among these employees.23We find that all production and maintenance employees at theEmployer'sWest Milwaukee,Wisconsin, plant, including mill-,rights, sweepers, shipping and receiving department employees, andelectricians, but excluding all powerhouse employees (firemen, oilermaintenance man, and powerhouse maintenance employees,), headmiller, first millers, shipping clerk, bagroom foreman, corn unloadingforeman, packing foreman, adhesive plant foreman, head millwright,-head electrician, general office and clerical employees, laboratory andresearch employees, and all guards, professional employees, and,supervisors within the meaning of the Act,2¢ constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]-=Armour and Company,88 NLRB; 309;Industrial Rayon Corporation, Covington, Vir-ginia, Plant,87 NLRB4; Baugh and Sons Company,82 NLRB 139912CadillacMotor Car Division, Cleveland Tank Plant, General Motors Corporation,94NLRB 217;Owens-Corning Fiberglas Corporation,81 NLRB 441.23Mullins Lumber Company and Schoolfield Industries, Division of Mullins LumberCompany,94 NLRB 28;Chase Aircraft Company, Inc.,91 NLRB 288.24 The composition of this unit was agreed upon by all parties in the event the Boardexcluded the powerhouse employees.THE DE LAVAL SEPARATOR COMPANYandOFFICE EMPLOYEES INTER-NATIONAL UNION, LOCAL112,AFL, PETITIONER.Case No. 2-RC-3817.December 13, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd S. Greenidge, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.97 NLRB No. 54.